  Case 15-11205         Doc 41     Filed 02/05/19 Entered 02/05/19 09:31:52              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-11205
         SHANNON D WILLIAMS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/28/2015.

         2) The plan was confirmed on 06/03/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/02/2018.

         6) Number of months from filing to last payment: 40.

         7) Number of months case was pending: 46.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $1,250.00.

         10) Amount of unsecured claims discharged without payment: $79,881.56.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-11205        Doc 41       Filed 02/05/19 Entered 02/05/19 09:31:52                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $15,460.20
       Less amount refunded to debtor                            $324.85

NET RECEIPTS:                                                                                   $15,135.35


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,998.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $666.67
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,664.67

Attorney fees paid and disclosed by debtor:                     $2.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ACS                              Unsecured           0.00           NA              NA            0.00       0.00
AMERICAS FINANCIAL CHOICE        Unsecured           0.00           NA              NA            0.00       0.00
AMERICASH LOANS LLC              Unsecured         600.00        868.40          868.40          86.84       0.00
ATLAS ACQUISITIONS LLC           Unsecured            NA         460.00          460.00          46.00       0.00
ATLAS ACQUISITIONS LLC           Unsecured            NA         590.00          590.00          59.00       0.00
CASH LOANS BY BMAC               Unsecured      1,403.00       1,372.18        1,372.18        137.22        0.00
CAVALRY SPV I                    Unsecured         496.00        502.98          502.98          50.30       0.00
CAVALRY SPV I                    Unsecured         509.00        509.21          509.21          50.92       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         200.00        244.00          244.00          24.40       0.00
COMMONWEALTH EDISON              Unsecured            NA         229.32          229.32          22.93       0.00
CREDIT UNION 1                   Secured              NA         556.73          556.73           0.00       0.00
CREDIT UNION 1                   Secured              NA       1,491.98        1,491.98           0.00       0.00
CREDIT UNION 1                   Unsecured            NA            NA         1,491.98        149.20        0.00
CREDIT UNION 1                   Unsecured         625.00           NA           556.73          55.67       0.00
CREDIT UNION 1                   Secured        4,444.00       4,322.08        4,322.08      4,322.08     253.07
FIS FKA METAVANTE CORP           Unsecured         938.00        938.14          938.14          93.81       0.00
GREAT AMERICAN FINANCE           Secured              NA         235.28          235.28           0.00       0.00
GREAT AMERICAN FINANCE           Unsecured         470.00        235.28          470.56          47.06       0.00
HELVEY & ASSOC                   Unsecured          89.00           NA              NA            0.00       0.00
LVNV FUNDING                     Unsecured         305.00        305.56          305.56          30.56       0.00
NATIONAL ACCOUNT SERVICES        Unsecured      1,055.00            NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         382.00        420.30          420.30          42.03       0.00
PRA RECEIVABLES MGMT             Unsecured         223.00        248.50          248.50          24.85       0.00
PRA RECEIVABLES MGMT             Unsecured      5,192.00       5,430.06        5,430.06        543.01        0.00
PRA RECEIVABLES MGMT             Unsecured         406.00        433.72          433.72          43.37       0.00
PRA RECEIVABLES MGMT             Unsecured         320.00        301.97          301.97          30.20       0.00
PRA RECEIVABLES MGMT             Unsecured         281.00        299.10          299.10          29.91       0.00
QUANTUM3 GROUP LLC               Unsecured         165.00        248.91          248.91          24.89       0.00
QUANTUM3 GROUP LLC               Unsecured         201.00        278.16          278.16          27.82       0.00
QUANTUM3 GROUP LLC               Unsecured         126.00        126.79          126.79          12.68       0.00
QUANTUM3 GROUP LLC               Unsecured         306.00        306.90          306.90          30.69       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-11205       Doc 41     Filed 02/05/19 Entered 02/05/19 09:31:52                     Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim           Claim         Claim        Principal        Int.
Name                             Class    Scheduled        Asserted      Allowed         Paid           Paid
QUANTUM3 GROUP LLC            Unsecured         395.00          507.42        507.42          50.74         0.00
Stellar Recovery Inc          Unsecured         420.00             NA            NA            0.00         0.00
STEVEN J FINK & ASSOCS        Unsecured      3,600.00              NA            NA            0.00         0.00
US DEPT OF ED NELNET          Unsecured      7,992.00       41,528.15     41,528.15       4,152.82          0.00
US DEPT OF EDUCATION/NELNET   Unsecured      5,500.00              NA            NA            0.00         0.00
US DEPT OF EDUCATION/NELNET   Unsecured      5,500.00              NA            NA            0.00         0.00
US DEPT OF EDUCATION/NELNET   Unsecured      4,772.00              NA            NA            0.00         0.00
US DEPT OF EDUCATION/NELNET   Unsecured      2,386.00              NA            NA            0.00         0.00
US DEPT OF EDUCATION/NELNET   Unsecured      3,500.00              NA            NA            0.00         0.00
VERIZON                       Unsecured         291.00          286.05        286.05          28.61         0.00


Summary of Disbursements to Creditors:
                                                            Claim            Principal                Interest
                                                          Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00              $0.00                   $0.00
      Mortgage Arrearage                                     $0.00              $0.00                   $0.00
      Debt Secured by Vehicle                            $4,322.08          $4,322.08                 $253.07
      All Other Secured                                  $2,283.99              $0.00                   $0.00
TOTAL SECURED:                                           $6,606.07          $4,322.08                 $253.07

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                $0.00                 $0.00
       Domestic Support Ongoing                              $0.00                $0.00                 $0.00
       All Other Priority                                    $0.00                $0.00                 $0.00
TOTAL PRIORITY:                                              $0.00                $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                          $58,955.09             $5,895.53                   $0.00


Disbursements:

       Expenses of Administration                            $4,664.67
       Disbursements to Creditors                           $10,470.68

TOTAL DISBURSEMENTS :                                                                        $15,135.35




UST Form 101-13-FR-S (09/01/2009)
  Case 15-11205         Doc 41      Filed 02/05/19 Entered 02/05/19 09:31:52                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
